Title: Abigail Smith to Isaac Smith Jr., 16 March 1763
From: Adams, Abigail
To: Smith, Isaac Jr.


     
      Dear Cousin
      Weymouth March 16 1763
     
     Tis no small pleasure to me, to hear of the great proficioncy you have made in the French tongue, A Tongue Sweet, and harmonious, a Tongue, useful to Merchants, to Statesmen; to Divines, and especially to Lawyers and Travellers; who by the help of it, may traverse the whole Globe; for in this respect, the French language is pretty much now, what I have heard the Latin formerly was, a universal tongue.
     By the favor of my Father I have had the pleasure of seeing your Copy of Mrs. Wheelwrights Letter, to her Nephew, and having some small acquaintance with the French tongue, have attempted a translation; of it, which I here send, for your perusal and correction.
     
     I am sensible that I am but ill qualified for such an undertaking, it being a maxim with me that no one can translate an author well, who cannot write like the original, and I find by Experience that tis more difficult to translate well, than to write well.
     You will see that I have endeavourd to translate the letter as literally as I could, without treading on the heels of my Lady abbess, Esteeming literal translations to be the best as well as truest. Should be glad if you would favor me with your translation, for you, being taught the French language by one of the greatest masters, I make no doubt but that your performance shines in all the beauty and perfection of Language.
     
      That you may daily grow in virtue and useful Learning, and be a bright Orniment in Church or State is the sincere wish of Dear Cousin Your affectionat Friend,
      Nabby Smith
     
     
      N B. How the Lady abbess came to subscribe herself Serviteur, which you know is of the masculine Gender I cannot devise unless like all other Ladies in a convent, she chose to make use of the Masculine Gender, rather than the Feminine.
      Excuse the writing for tis late at night.
     
    